November 16, 2020

800 Market Street, Suite 143
Knoxville, TN 37902

 

 

Plea for Compassionate Release
Re:Tamral Guzman # 43512-074

Dear Honorable Judge Varlan,

My name is Jenalee Silva, I am the sister of Tamral Guzman, who is currently incarcerated. She
was convicted in the Eastern District of Tennessee (Knoxville) under case numbers 3:10-
CR-0061-1 and 3:12-CR-00153-1. I am writing this letter on behalf of her and my family to ask
for a compassionate release.

My sister Tamral has served 8 years of a very harsh 21.5 year sentence. She has no prior record
and this is her first offense. She was the first case of her kind with no other case at the time to
compare her to, in which I believe she was made an example out of and was given a much
harsher sentence than deserved.

While incarcerated, my sister Tamral has been diagnosed with both breast cancer and cervical
cancer. When she first found a lump in her breast she asked for medical attention, because of my
family history of cancer, she knew it needed to be addressed quickly. She was neglected and they
did not attend to her medical needs in a timely manner and the lump had multiplied and spread.
Which led to a mass mastectomy. She was transferred to Carswell for chemotherapy, which the
doctor recommended because of how quickly it was able to spread. When she arrived, she was
denied chemotherapy because they had considered her terminal and was instead put on a oral
medication, Tamoxifen, an estrogen blocker.

My family and I are deeply concerned for her wellbeing. Especially now with the pandemic
Covid-19. We were relieved to hear that she met the criteria for the Care Act and would be
released to come home on home confinement. She signed the papers agreeing to this on
Thursday, April 16, 2020. Come Monday, April 20, 2020 her rights and the legal agreement that
was made was revoked due to the change in criteria, that occurred after she had signed her
paperwork. Tamral meets all the requirements for the Care Act and medical has signed off on her
to go home.

I am now begging for mercy for you to please grant her a compassionate release. Her health has
not been well, she has been struggling at times to breath and has been extremely weak. This past
week she had such a difficult time breathing on of the inmates said she had turned blue and she
was going in and out of consciousness. They called an officer to her aid to help her and the took
her outside for some air. If she is denied a compassionate release, I fear she will then in turn be

Case 3:10-cr-00161-TAV-DCP Document 372 Filed 11/25/20 Page1of3 PagelD #: 4011
handed a death sentence. Her health continues to decline and I am seriously afraid for her life.
She does not deserve or has done anything to warrant her dying in prison.

We have living arrangements for Tamral, clothing, food and will help her with medical care. I am
a nurse and my brothers are physicians. My husband helps lead worship and she will have
spiritual community as well by my church. She is surrounded by a family that wants her home
and we will do everything in our power to support her.

Tamral is a beautiful person who has more then paid for her mistakes. She certainly does not
deserve to die in prison. We had just lost our mother this past Easter Sunday. We cannot bear to
loose Tamral as well. She has been in good standing her entire incarceration and will not be a
threat to society. While in prison she has helped lead bible studies and prayer groups in which
she has encouraged and has been a light to other prisoners. She has taught classes on how to
crotchet and do other crafts. She also has taken a cosmetology course in which she has done
well in. We just ask for the courts to have mercy. She has already served many years, she
understands her mistakes and will be an outstanding citizen and asset to her community.

Thank you for your consideration,
Uinahea yg Ove;
JenaLee Silva

1145 Roswell Road

Knoxville, TN 37923
Jenaleefaithsilva@gmail.com
(865)951-8781

Case 3:10-cr-00161-TAV-DCP Document 372 Filed 11/25/20 Page 2of3 PagelD #: 4012
 

Und lg begeteetesgfonpeogUgtecn [EDL afeeel tye Dead atte! epeoes—Z0E2e

TILE |
NUL SO AxOUm

Ey Mins +3 kaw 00S

M2SVIUUAL UIPtS'02_- +N) JOI4SIG sn
UNIMON PPNO alqroso Vo}

TE MI OMOE AOE OT

ee  LLE WL BVTAMON

EZ6LE NUL “OMPAXOUD B=
Pa ToMsoy CVT fees

BATIS oo[euer Fe

   

Case 3:10-cr-00161-TAV-DCP Document 372 Filed 11/25/20 Page 3of3 PagelD #: 4013
